Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 16, 2019                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  157740 & (90)(97)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee/                                                                         Elizabeth T. Clement
            Cross-Appellant,                                                                            Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 157740
                                                                     COA: 332323
                                                                     Saginaw CC: 05-025865-FH
  TOD KEVIN HOUTHOOFD,
             Defendant-Appellant/
             Cross-Appellee.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 14, 2017 and March 15, 2018
  judgments of the Court of Appeals and the application for leave to appeal as
  cross-appellant are considered, and they are DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 16, 2019
         d0109
                                                                                Clerk